Carroll, J.
The plaintiff McGlauflin was operating for hire an automobile, between Hudson and Marlborough, for the conveyance of passengers. The other plaintiffs boarded the automobile about eight o’clock in the evening, July 27, 1915, at Hudson, to be carried to Marlborough. About a mile from the starting place the public highway crosses the defendant’s railroad at grade. The railroad crossing cannot be seen by a person travelling in the direction in which the plaintiffs were going until within about two hundred and fifty to three hundred feet of it. There was an electric bell at the right of the highway, designed to warn travellers on the highway of approaching trains, which was installed *434and maintained by the defendant, although not required by an order under St. 1906, c. 463, Part II, § 151. While the plaintiffs were travelling at the rate of eighteen miles an hour, they came into collision with a freight train standing on the crossing, and received the injuries of which they complained. They testified that they listened for the bell and did not hear it. McGlauflin testified that he was about fifty feet away when he first saw the train and it was impossible for him to stop his machine in less than sixty feet. One headlight on the automobile was not lighted and the other threw its rays about forty feet. There was evidence that the failure of the gong to ring was caused either by an exhausted battery or by broken connections.
The jury found that the bell was silent from the time the plaintiffs came within hearing until the time of the collision, and that 'the train had not been on the crossing for more than five minutes before the accident occurred. St. 1906, c. 463, Part II, § 155. They found for tíre defendant against the plaintiff McGlauflin, and his case is before us on exceptions, with a stipulation that if the evidence of the failure to ring the bell did not show negligence of the defendant or its servants, and if the case should not have been submitted to the jury on this issue of negligence, then judgment is to be entered for the defendant; they also found for the other plaintiffs, and the judge reported the cases to this court.
The only negligence relied on is the failure of the electric gpng to ring. Even if this appliance were maintained by the-defendant because required to do so under the authority of the statute, its purpose was to protect travellers on the highway from the danger of approaching trains, and not to warn the public against cars and engines which were standing still. A plaintiff cannot recover for the violation of a statute unless there is a causal connection between his injury and the condition to which the statute applies. Berdos v. Tremont & Suffolk Mills, 209 Mass. 489, 497. See also Wylie v. Blake & Knowles Steam Pump Works, 221 Mass. 489, 493, 494; Davis v. John L. Whiting & Sons Co. 201 Mass. 91, 96. See, in this connection, White v. New York, New Haven, & Hartford Railroad, 200 Mass. 441, where it was decided that the statute relating to signals at a grade crossing did not apply when a por- - tian of a train had passed the crossing and stopped, leaving the rear car on the crossing. In Trask v. Boston & Maine Railroad, *435219 Mass. 410, it was held that a traveller on a highway in an automobile colliding with a car at rest upon a public crossing, could not recover.
The train was east bound. There was evidence that, when a train was approaching the crossing, the mechanism was so arranged that fifteen hundred feet west of the highway the bell would begin to ring and would continue to ring until the last car of the train had reached a point thirty feet west of the highway. Even if the gong did not sound when the plaintiffs drew near the crossing, and it was customary for it to ring when trains were passing, this would not be a violation of the statute. The plaintiffs could not rely on this circumstance to establish the defendant’s negligence, although it might have bearing upon the question of the plaintiffs’ care.
The fact that the defendant maintained this electric appliance to warn the public against the danger of approaching cars and engines, and voluntarily assumed the duty without an order or request from the railroad commissioners, does not show that the arrangement was intended t'a protect travellers against the danger of collision with a car standing on the track, or that the mechanism was operated for such, a purpose: A failure to use a safety appliance, adopted as a protection against some particular danger, cannot be relied upon to prove negligence when the injury is caused by another danger which the appliance was not designed to guard against; and the responsibility voluntarily assumed to maintain these signals imposes no higher duty upon a railroad company than the statute requires. There is nothing in Cross v. Boston & Maine Railroad, 223 Mass. 144, 148, 149, inconsistent with what is here decided. As the cause of the injury was not the failure of the gong to sound as the train approached the crossing but the collision with a train of cars standing still, and as the electric appliance was not intended to notify them of such a condition, the plaintiffs cannot recover.
According to the report and stipulation, as the failure of the electric bell to ring did not tend to show negligence causing the injury, judgment is to be entered for the defendant. It is therefore unnecessary to consider the exceptions in the McGlauflin case.
Judgment for the defendant in each case.

So ordered: